United Géeates D?arimt-OdGi8-FB-RLM Document9 Filed 10/29/20 Page 1 of 1 PagelD #: 43
Eastern District of New York

 

Nir Weiss,

AFFIDAVIT OF SERVICE
Plaintiff, Civil Action No. 1:20-CV-04678-FB-RLM

Date Filed 10/1/2020
-against-

The Sukkah Company LLC and Micha Kaplan,
Defendants.

 

State of New York )
SS:
County of Albany )

Edward J. Bowmaker, being duly sworn, deposes and says:

Deponent is over the age of eighteen and is a resident of New York State and is not a party to this action. That
on October 16, 2020 at approximately 3:00 PM deponent served the following specific papers pursuant to
Section 303 of the Limited Liability Company Law: Complaint, Proposed Summons for Defendant The Sukkah
Company LLC, Cover Sheet, Trademark Notice, Notice re: Magistrate, Attorney Control Check, Issued
Summons for Defendant The Sukkah Company LLC, Proposed Summons for Defendant Micha Kaplan, Issued
Summons for Defendant Micha Kaplan, that the party served was The Sukkah Company, LLC sued herein as
The Sukkah Company LLC, a domestic limited liability company, one of the defendants in this action, by
personally serving two copies of the aforesaid papers at the office of the New York State Secretary of State
located at 99 Washington Avenue, 6th Floor, in the City of Albany, New York by delivering to and leaving the
papers with Sue Zouky, a white female with light brown hair, being approximately 60 years of age; height of
5'0", weight of 125 Ibs., being an authorized person in the Corporation Division of the Department of State and
empowered to receive such service. That at the time of making such service, deponent paid the fee prescribed by
Law in the amount of $40.00.

Edwatd J. Bowmaker ~

Sworn to before me this _ | G day of October, 2020

agin € KIS,

Meagat cGlaw =
Notary Publi State of New Yo
Qualified in Albany County

Registration No. 01MC6399665
Commission Expires: 10-28-2023

 
